Exhibit 4.27 Confidential Treatment Requested by China Finance Online Co. Limited Contract No.: L12006028 Appendix 1: SHANGHAI STOCK EXCHANGE SECURITIES INFORMATION OPERATION LICENSE Contract No.: L12006028 Entity:Beijing Fuhua Innovation Technology Development Co., Ltd. Address:Floor 9, Tower C, Corporate Square, No. 35 Financial Street, Xicheng District, Beijing 100033, China Legal Representative: Zhiwei Zhao Information Licensed to Operate: 1.Shanghai Stock Exchange Level-1 Quotes Purpose: Transmit to terminal users via internet (www.jrj.com) Territory: Mainland China (excluding Hong Kong, Macau & Taiwan) Valid Term: January 1, 2013 to December 31, 2013 Date of Issuance: January 2013 By: Shanghai Stock Exchange Information Network Co., Ltd. *** - indicates material omitted pursuant to a Confidential Treatment Request and filed separately with the Securities and Exchange Commission Contract No.: L12006028 Appendix 2: PAYMENT OF FEES 1.Fees payable by Party B are as follows: 1.1Royalty: *** (as acquired Level-2 License) 1.2Usage fee: RMB *** Yuan/Annum Total: *** 2.Method of Payment: 2.1Within ten business days from the date hereof, Party B shall remit the above fees to the bank and account designated by Party A. Designated bank and account by Party A: Bank: China Merchants Bank, Shanghai Branch, Jinqiao Sub-branch Name: Shanghai Stock Exchange Information Network Co., Ltd. Account No.: Party A: Shanghai Stock Exchange Information Party B: Beijing Fuhua Innovation Network Co., Ltd.
